Citation Nr: 1739603	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-09 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral degenerative joint disease of the knees.

2.  Entitlement to service connection for residuals of a right hand injury, fracture right fifth finger.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1955 to August 1957.  He had additional national guard service from October 1957 to November 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Appellate jurisdiction was subsequently transferred to the RO in Winston-Salem, North Carolina.  The Veteran failed to report for a scheduled Board hearing in July 2017.  Therefore, his request for a hearing is considered as having been withdrawn.  

The issues of entitlement to increased ratings for left and right strains have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  VA records show service connection was established for left and right knee strains in a July 2014 rating decision.

2.  Residuals of a right hand injury, fracture right fifth finger, were not manifest during service; and, the preponderance of the evidence fails to establish that a present disorder is etiologically related to service.



CONCLUSIONS OF LAW

1.  There are no remaining matters in dispute as to the service connection issue for bilateral degenerative joint disease of the knees and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for residuals of a right hand injury, fracture right fifth finger, have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  

The Veteran perfected an appeal for service connection for bilateral knee disability in January 2014.  VA records show service connection was subsequently granted for left and right knee strains in a July 2014 rating decision.  Hence, despite the service connection issues being certified for appeal in October 2014, there remain no allegations of errors of fact or law for appellate consideration of the bilateral degenerative joint disease of the knees issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Service Connection Claim

The Board notes that the Veteran's service treatment records are incomplete, and the record indicates that they were lost due to fire at a government facility.  In such cases, there is a heightened duty to assist the Veteran in developing the evidence that might support his claim, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The Veteran was provided notification as to this matter, and VA is shown to have taken sufficient efforts to assist him in obtaining alternative records to substantiate his claim.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

The Veteran contends that he sustained a broken right hand during service in Germany in 1957 while running at night while on maneuvers.  In correspondence dated in December 2012 he reported that he had received treatment in service including right hand casting.  

An October 1957 National Guard enlistment examination revealed a normal clinical evaluation of the upper extremities.  In an associated report of medical history the Veteran denied having any bone, joint, or other deformity.  No reference to a right hand injury was provided in the physician's comments concerning pertinent data.  

VA examination in September 2012 included a diagnosis of residuals of a right hand fracture (bony deformity of the right fifth metacarpal).  It was noted the Veteran reported having sustained a right hand fracture in 1957 when he ran into a telephone pole while running at night during a training exercise.  He stated X-ray studies at that time revealed a fracture and that he was treated with closed reduction and casting for eight weeks.  He stated he had experienced pain and restriction since then that had progressively worsened.  The examiner noted there was a visible deformity (dropped knuckle) of the fifth metacarpal.  A September 2012 X-ray study revealed the right hand was within normal limits with an old injury to the fifth metacarpal.  It was noted there was a bowing deformity of the distal fifth metacarpal compatible with old bony injury.

A June 2014 private medical statement noted the Veteran report having broken his right hand during maneuvers in Germany in 1957.  The examiner noted there were some arthritis changes in both hands.  Confidence was expressed as to the veracity of the Veteran's statements.  

Based upon the evidence of record, the Board finds that residuals of a right hand injury, fracture right fifth finger, were not manifest during service and that the preponderance of the evidence fails to establish that a present disorder is etiologically related to service.  Although the June 2014 private medical statement noted some arthritic changes to both hands, no opinion was provided to explain the etiology of the disorder to both hands.  The September 2012 VA examination report noted a visible right fifth finger deformity consistent with an old injury to the fifth metacarpal, but provided no opinion as to any etiological relationship to the claimed injury in service.  The examiner only indicated that deformity was consistent with an old injury.

However, and rather significantly, the National Guard enlistment examination findings as to the right upper extremity in October 1957 and the Veteran's report of medical history denying any bone, joint, or other deformity at that time are found to be persuasive.  There is also no indication the Veteran's National Guard service included any foreign service.  All three records weigh heavily against the finding that the Veteran suffered an injury to his hand in service or during his service with the National Guard.  The first documented evidence of hand symptomology is in 2011, which is over is over 50 years post-service.  Put another way, there is essentially no competent or credible evidence to support the Veteran's claimed history of injuring his hand.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence); see also Buchanan v. Nicholson, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  

In conclusion, the Board finds that service connection for residuals of a right hand injury, fracture right fifth finger, is not warranted.  When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

The appeal for entitlement to service connection for bilateral degenerative joint disease of the knees is dismissed.

Entitlement to service connection for residuals of a right hand injury, fracture right fifth finger, is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


